Citation Nr: 0708817	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to in initial (compensable) evaluation for a 
residual scar from an epigastric hernia repair prior to 
August 25, 2003, and to an initial evaluation in excess of 10 
percent from August 25, 2003.

2.  Entitlement to an effective date prior to August 25, 2003 
for a 10 percent evaluation for a residual scar from an 
epigastric hernia repair.

3.  Entitlement to a temporary total evaluation under the 
provision of 38 C.F.R. § 4.30 (2006) based on a need for 
convalescence following treatment of a service connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1974 to January 
1976, and additional service in the Army National Guard of 
Mississippi.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.

The issues of entitlement to in initial (compensable) 
evaluation for a residual scar from an epigastric hernia 
repair prior to August 25, 2003, and to an initial evaluation 
in excess of 10 percent from August 25, 2003, and entitlement 
to an effective date prior to August 25, 2003 for a 10 
percent evaluation for a residual scar from an epigastric 
hernia repair will be addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

On November 21, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the issue in this appeal of 
entitlement to a temporary total evaluation under the 
provision of 38 C.F.R. § 4.30 based on a need for 
convalescence following treatment of a service connected 
disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with respect to the issue of entitlement to a 
temporary total evaluation under the provision of 38 C.F.R. 
§ 4.30 based on a need for convalescence following treatment 
of a service connected disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

In this case, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the Board in November 2001 
in which he requested a withdraw of that portion of his 
appeal that dealt with the issue of entitlement to a 
temporary total evaluation under the provision of 38 C.F.R. 
§ 4.30 based on a need for convalescence following treatment 
of a service connected disability.

Therefore, since the veteran has withdrawn that portion of 
his appeal that deals with his claim for a temporary total 
evaluation under the provision of 38 C.F.R. § 4.30 based on a 
need for convalescence following treatment of a service 
connected disability, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the matter of 
entitlement to a temporary total evaluation under the 
provision of 38 C.F.R. § 4.30 based on a need for 
convalescence following treatment of a service connected 
disability and this portion of the veteran's appeal is 
dismissed.


ORDER

The appeal of entitlement to a temporary total evaluation 
under the provision of 38 C.F.R. § 4.30 based on a need for 
convalescence following treatment of a service connected 
disability is dismissed.



REMAND

A preliminary review of the record with respect to the 
remaining two issues discloses that further development is 
need prior to final appellate review.  Specifically, it 
appears that there are additional relevant private medical 
records that have not been obtained.

The record reflects that a rating decision dated in May 2004 
granted service connection for a residual scar from an 
epigastric hernia repair.  That rating decision assigned 
initial evaluations for the disability of a noncompensable 
evaluation from March 10, 1988 and a 10 percent evaluation 
from August 25, 2003.  The RO explained that the 
noncompensable evaluation assigned from March 10, 1988 was 
warranted in the absence of evidence of a superficial scar 
that was painful on examination, apparently relying on the 
findings of VA examination performed in May 1998.

However, in a statement from the veteran received at the 
Board in November 2006 he related that he had received 
treatment for his service connected hernia scar at the 
Crystal Springs Clinic, Ray Road Avenue, Crystal Springs, 
Mississippi between 1988 and 2003.  He specifically stated 
that he reported the symptoms of his hernia scar to doctors 
he saw in that time frame.  Those records are not associated 
with the claims file and the veteran has submitted a VA Form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veteran's Affairs) to permit to VA to 
obtain those records.  Since these records are clearly 
relevant and potentially probative to the veteran's claim, 
the VA's duty to assist includes obtaining these private 
medical records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should obtain and associate with 
the claims file records of treatment the 
veteran received at the Crystal Springs 
Clinic, Ray Road Avenue, Crystal Springs, 
Mississippi between 1988 and 2003.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


